The transcript of the record in this case does not contain any judgment of conviction. What appears to have been considered as such a judgment is nothing more than the sentence of the court. There is no adjudication by the court of the guilt of the defendant of the *Page 470 
crime for which the plaintiff in error was convicted by the jury in the trial court. There is, therefore, no such final judgment as will support a writ of error. See Maniscalco v. State, decided at the present time, and cases therein cited. The writ of error must, therefore, be quashed and the cause remanded. It is so ordered.
TERRELL, C. J., AND ELLIS AND BROWN, J. J., concur.